Citation Nr: 1547129	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  15-03 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.   Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1970 to August 1970 with additional National Guard service of approximately 16 years.   

This matter comes before the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the St. Paul Minnesota Regional Office (RO) of the Department of Veterans' Affairs (VA).

On his January 2015 Form 9, the Veteran requested a Board videoconference hearing.  His representative subsequently arranged a pre-hearing conference with the undersigned held on October 27, 2015.  Then, on October 28, 2015, the representative filed a written request:  requesting a favorable decision on the claims on appeal with waiver of the Board videoconference hearing and informal hearing presentation.  As a favorable decision can be rendered without convening a hearing, the Board is granting the representative's request.  Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107 and 38 § 20.900(c) (2015).  At the prehearing conference in October 2015, sufficient cause has been shown and thus the motion to advance the appeal on the Board's docket is granted. 


FINDING OF FACT

The Veteran's current hearing loss, tinnitus and neck disability are reasonably shown to be related to service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss, tinnitus and neck disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence shows that the Veteran has a current hearing loss disability by VA standards, along with current tinnitus.  Also, at a November 1984 National Guard re-enlistment examination, Veteran was found to have suffered a moderate decrease in hearing in both ears and audiometric testing showed that he already had a hearing loss disability by VA standards in both ears.  This indicates that his current hearing loss disability has been present for many years.  Additionally, based on his duty assignments, the evidence reasonably indicates that the Veteran experienced acoustic trauma during active duty and during his periods of Active Duty for Training (ACDUTRA) and (INACDUTRA).  In this regard, his representative has reported that he served as a weapons mechanic during his 1 year of active duty and 6 years of his National Guard service and that he also served 10 years of his National Guard service in the infantry.  

Given the acoustic trauma during service and the early onset of his hearing loss, and resolving any reasonable doubt in his favor, the Veteran's current hearing loss disability is reasonably shown to be related to service.  Accordingly, service connection for bilateral hearing loss is warranted.  38 C.F.R. § 3.102, 3.303, 3.385.  Additionally, as the Veteran's current tinnitus is shown to result from his hearing loss, service connection for this disability is also warranted.  38 C.F.R. § 3.102, 3.303, 3.310.  The Board is cognizant that a March 2014 VA audiologist opined that it was less likely than not that the Veteran's current hearing loss and tinnitus were caused by or resulted from military noise exposure.   However, as the examiner did not specifically consider the level of noise exposure inherent in the Veteran's duties during service and during his extensive National Guard service, this opinion may not be afforded significant probative weight.  

Regarding the neck, the service treatment records show that the Veteran strained his neck after suffering a fall while skiing with a pack during a period of active duty for training in February 1986.  Also, in a September 2015 letter, the Veteran's private primary care physician noted that the veteran has had chronic neck problems for a number of years and found that these problems were very likely related to the injury suffered during this period of ACDUTRA.  On the other hand, at a March 2014 VA examination, the examiner diagnosed the Veteran with cervical strain but opined that it was less likely than not that the Veteran's current neck pain was related to the neck injury during service.  Evaluating the March 2014 VA examiner's opinion and the September 2015 primary care provider's opinion, the Board finds that the evidence is at least in equipoise as to whether a nexus exists between the neck injury in service and the Veteran's current neck disability.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for neck disability is warranted.  38 C.F.R. § 3.102, 3.303; Alemany v. Brown, 9 Vet. App. 518 (1996).

ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

Service connection for a neck disability is granted.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


